                 Case 3:19-cv-01089-SI         Document 1          Filed 07/15/19    Page 1 of 4

 1

 2   PETER SZANTO 949-887-2369
     11 Shore Pine
 3   Newport Beach CA 92657

 4
                           United States Bankruptcy Court
 5                                       in and for the District of Oregon
                                     1001 SW Fifth Ave,- #700 - Portland ORE 97204
 6

 7                                                         Adversarial # 16-ap-3114
       Peter SZANTO
 8

 9          Debtor, Appellant                                    core case:16-bk-33185-pcm7

10   --------------------------------------------
11   Peter Szanto, Defendant                                       Peter Szanto’s Notice of
12                                      VS,
                                                                Appeal to U.S. District Court
13    Evye Szanto, et al,
                 Plaintiffs
14

15              To the Court, Victor Szanto, Anthony Szanto, Barbara Alexander
16   the other parties to this action and their counsels:

17

18
             PLEASE TAKE NOTICE Debtor herewith and hereby perfects appeal

19   from this Court’s ORDER related to DENIAL of CHANGE of VENUE
20
     Docket Entry 455 attached hereto as [EXHIBIT A].
21

22

23              Election is made for the US District Court to hear this appeal.

24

25
          DATED July 5-2019                   /s/__/s/ signed electronically Peter Szanto
26

27
     16-33185                         Notice on Appeal July 5, 2019 – pg. 1
28
                 Case 3:19-cv-01089-SI    Document 1        Filed 07/15/19   Page 2 of 4

 1

 2
                                            Proof of Service
 3

 4               My name is Maquisha Reynolds, I am over 21 years of age and not

 5
        a party to the within action. My business address is PO Box 14894,

 6
        Irvine CA 92623. On the date indicated below, I personally served the
        within:
 7

 8
                                         Notice of Appeal:
 9

10
     on the following by placing the within document in a postage pre-paid envelope
11
     addressed as:
12
                           Nicholas J. Henderson
13                         Troy G. Sexton
                          care of
14
                          Motschenbacher & Blattner, LLP
                          117 SW Taylor St., Suite 300
15
                          Portland, OR 97204
16   and by mailing copies to the above parties        via 1st class mail, postage prepaid.
17

18              the instant filing is service on the United States Bankruptcy Court
19                            1001 SW Fifth Avenue # 700, Portland OR 97204
20

21         I declare under penalty of perjury under the laws of the United States

22   that the foregoing is true and correct. Signed at Irvine CA.

23

24
                  Dated 5 July 2019        /s/ signed electronically

25

26

27
     16-33185                     Notice on Appeal July 5, 2019 – pg. 2
28
                      Case 3:19-cv-01089-SI     Document 1     Filed 07/15/19    PageDISTRICT
                                                                                      3 of 4 OF OREGON
                                                                                           FILED
                                                                                           June 21, 2019
                                                                                    Clerk, U.S. Bankruptcy Court



          Below is an order of the court.




                                                                    _______________________________________
                                                                              PETER C. McKITTRICK
                                                                              U.S. Bankruptcy Judge




                                      UNITED STATES BANKRUPTCY COURT

                                             DISTRICT OF OREGON


         In re:

         PETER SZANTO,                                     Case No. 16-33185-pcm11

                           Debtor.
         ______________________________________

         PETER SZANTO,                                     Adv. Proc. No. 16-03114-pcm

                        Plaintiffs,                        ORDER DENYING PLAINTIFF’S
                                                           MOTION TO CHANGE VENUE
               v.

         EVYE SZANTO, VICTOR SZANTO,
         NICOLE SZANTO, KIMBERLEY SZANTO,
         MARIETTE SZANTO, ANTHONY
         SZANTO, AUSTIN BELL, JOHN BARLOW,
         and BARBARA SZANTO ALEXANDER,

                        Defendants.


                    THIS MATTER came before the Court on Plaintiff’s Motion To Change Venue [Inter-

        District] to Central District of California Wherein Proceedings in this Cause Have Been

Page 1 of 2         ORDER DENYING PLAINTIFF’S MOTION TO CHANGE VENUE                       Motschenbacher & Blattner LLP
                                                                                           117 SW Taylor Street, Suite 300
                                                                                               Portland, Oregon 97204
{00226460:5}                                                                                    Phone: 503-417-0500
                                                                                                 Fax: 503-417-0501
                                                                                                 www.portlaw.com
                                  Case 16-03114-pcm     Doc 455    Filed 06/21/19
                     Case 3:19-cv-01089-SI     Document 1      Filed 07/15/19     Page 4 of 4




        Proceeding at Nicholas Henderson's Behest Since September 2017 [Dkt # 446] (the “Motion”).

        Plaintiff appeared in pro per, and Defendants Evye Szanto, Victor Szanto, Nicole Szanto,

        Kimberley Szanto, Mariette Szanto, Anthony Szanto, Austin Bell and Barbara Szanto Alexander

        (“Defendants”) appeared by and through their attorneys, Troy Sexton of Motschenbacher &

        Blattner LLP, and David Olsen. The Court having reviewed the pleadings, having heard the

        arguments of the parties, and being otherwise duly advised in the premises as follows; now,

        therefore,

               IT IS HEREBY ORDERED as follows:

               1.       The Plaintiff’s Motion is DENIED for the reasons stated on the record.

                                                       ###

        I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).

        Order Presented by:

        MOTSCHENBACHER & BLATTNER, LLP

        /s/ Troy G. Sexton
        Troy G. Sexton, OSB #115184
        Telephone: 503-417-0500
        E-mail: tsexton@portlaw.com
        Of Attorneys for Defendants


                                             PARTIES TO SERVE

        ECF-registered parties, and the following party requiring notice by US Mail:

        Peter Szanto
        11 Shore Pine
        Newport Beach, CA 92657




Page 2 of 2    ORDER DENYING PLAINTIFF’S MOTION TO CHANGE VENUE                            Motschenbacher & Blattner LLP
                                                                                           117 SW Taylor Street, Suite 300
                                                                                               Portland, Oregon 97204
{00226460:5}                                                                                    Phone: 503-417-0500
                                                                                                 Fax: 503-417-0501
                                                                                                 www.portlaw.com
                              Case 16-03114-pcm         Doc 455    Filed 06/21/19
